This is an appeal from a final order of the Special Term of the Supreme Court, Albany county, made and entered on the 21st day of October, 1936, which order declared null and void a nominating petition filed in the office of the Secretary of State, purporting to nominate, under the name of “ The Union Party,” candidates for electors of President and Vice-President of the United States, and also candidates for other public offices, on the ground that an insufficient number of valid signatures appears on such petitions in the counties of Chemung, Schuyler, Rock-land and Putnam. In the case of Matter of Gruskin [ante, p. 936], decided herewith, it was conceded upon the argument and held by this court that there were not sufficient valid signatures for the nominations of “ The Union Party ” in the county of Putnam, and again the same fact was conceded on this argument. In *938the counties of Rockland, Schuyler and Chemung a question of fact was raised by the evidence whether there was a sufficient number of valid signatures for those ' counties respectively, and the Special Term has held on the evidence that the number in each of those counties was insufficient under sections 135 and 137 of the Election Law. The evidence justified the finding of the Special Term. Order unanimously affirmed. Present — Rhodes, Acting P. J., McNamee, Crapser, Bliss and Heffernan, JJ. [See post, p. 938.]